                                           Case 21-60006-lkg             Doc 15-1          Filed 03/26/21          Page 1 of 2
HERBERT AND ELLEN LYTTLE                                     ESTIMATED ITEMIZATION OF WORK COMPLETED                                                           SDIL CASE # 21‐60006


Date*       Name                Position             Rate         Comment Summary*                                                                               Time*       Value*
                                                                  Initial phone conversation with client; gather basic information to provide to staff attorney;
                                                                  open file; submit the file for staff attorney review and approval. Changed file status to
7/26/2019   Francesca Ragucci   Non-attorney Staff   $   125.00   Assign Partner Attorney.                                                                          1.0   $ 125.00
                                                                  Approved based on intake information. Prepared and sent Retainer, assigned Partner
7/28/2019   Bryan Spurgeon      Staff Attorney       $   250.00   attorney, changed status from hired to AA approved.                                               0.5   $ 125.00
7/29/2019   John McComb         Non-attorney Staff   $   125.00   Scheduled compliance call.                                                                        0.1   $ 12.50
7/29/2019   James Ford          Partner Attorney     $   395.00   Compliance call with client. Approved the intake                                                  0.8   $ 316.00
8/2/2019    James Ford          Partner Attorney     $   395.00   Phone conversation with clients regarding their case.                                             0.2   $ 79.00
8/5/2019    UpRighter           Non-attorney Staff   $   125.00   Confirmed clients' representation.                                                                0.1   $ 12.50
3/11/2020   UpRighter           Non-attorney Staff   $   125.00   Confirmed clients' representation.                                                                0.1   $ 12.50
                                                                  Phone conversation with client regarding documents and forms, sent email, worked on
5/5/2020    James Ford          Partner Attorney     $   395.00   case.                                                                                             0.4   $ 158.00
5/11/2020   Rachel Williams     Staff Attorney       $   250.00   Drafted Petition and Schedules, sent PIF email to Partner Attorney                                  1   $ 250.00
9/11/2020   James Ford          Partner Attorney     $   395.00   Left message to client in response to the email.                                                    1   $ 395.00
1/13/2021   Adrianna Bonny      Non-attorney Staff   $   125.00   Updated clients' information on file.Sent new Retainer.                                           0.1   $ 12.50
1/21/2021   James Ford          Partner Attorney     $   395.00   Partial Petition preparation                                                                        2   $ 790.00
1/22/2021   James Ford          Partner Attorney     $   395.00   Reviewed Petition, made amendmends to petition and schedules, filed Petition.                     4.3   $ 1,698.50
3/4/2021    James Ford          Partner Attorney     $   395.00   Attended telephonic 341 Meeting of Creditors.                                                     0.2   $ 79.00

                                                                  Estimated Value of Services Rendered *                                                       =          $ 4,065.50
                                                                  Total Attorney Fees Collected from Client Pre-Filing                                         =          $ 1,250.00




                                                                                                                                                                                       1
                                      Case 21-60006-lkg       Doc 15-1         Filed 03/26/21           Page 2 of 2
HERBERT AND ELLEN LYTTLE                           ESTIMATED ITEMIZATION OF WORK COMPLETED                                                            SDIL CASE # 21‐60006


Date*      Name            Position         Rate      Comment Summary*                                                                                Time*      Value*



                                                      * Additional notes: This Estimated Itemization of Work Completed is provided pursuant to
                                                      Court Order, and it sets forth general estimates of work done, service providers, dates, and
                                                      duration. The content is not and was not for client billing purposes; all fee arrangements
                                                      were based on a flat fee, and potentially other terms stated in a retention agreement plus
                                                      actual events. Consistent with flat fee practice, service providers at UpRight Law did not
                                                      always maintain complete and precise contemporaneous time records.

                                                      The content herein derives primarily from UpRight Law's client relationship management
                                                      (CRM) database, partner attorney records, payment records, and potentially in some cases
                                                      from portions of the PACER record. However, the following types of entries are or may
                                                      be approximations or depictions based upon law firm training, experience, supervision,
                                                      protocols, procedures, and the totality of circumstances, and may not be expressly
                                                      described in the CRM as they are described in this statement: (a) specific contents of the
                                                      initial client contact (which routinely includes an initial phone conversation, the gathering
                                                      of basic information, and file administration tasks), (b) retention or retainer agreements
                                                      (which generate in every case in conjunction with status and stage changes), (c) entries
                                                      under the "Time" (duration) column (due to the nature of flat fee practice), (d) Partner
                                                      Attorney (PA) time conferring with the client and drafting the petition (which occurs as a
                                                      matter of course in each filed case), and (e) informing the client of discharge (same). The
                                                      CRM, PACER record, court filings, and any correspondence with any trustee control in
                                                      the event of any discrepancy with any content herein. PACER records control over any
                                                      erroneous CRM content.




                                                                                                                                                                          2
